DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,143,561 in view of Bahmanyar et al. (US 20210100513 A1, prior art of record via IDS and parent).
     Claims 1-25 of U.S. Patent No. 11,143,561 teach all the limitations of instant claims 1-26 except for the substrate being a non-piezoelectric substrate.
     Bahmanyar teaches the substrate being a non-piezoelectric substrate ([0064]).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diamond (non-piezoelectric) substrate of Bahmanyar as it is an art-recognized suitable material for the purposes of the substrate. Additionally/alternatively, one of ordinary skill in the art would use the diamond substrate to reduce device size (Bahmanyar - [0064]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, and 18-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bahmanyar et al. (US 20210100513 A1, prior art of record via IDS and parent).Regarding claim 1:Bahmanyar teaches  (e.g. FIG. 2; however, other figures may be relied upon such as FIG. 8 or FIG. 9) a pressure-sensitive acoustic resonator, comprising:
a conductor pattern (e.g. 152) formed on a planar surface of a non-piezoelectric substrate (140, as modified by [0064] such that 140 is diamond with a piezoelectric film), the conductor pattern including an interdigital conductor pattern (e.g. FIG. 7) (ICP); and 
a diaphragm (120 or 120+130), the diaphragm being a portion of a plate of single-crystal ([0112]) piezoelectric ([0066]) material, the diaphragm having a front surface (e.g. top relative to FIG. 2) exposed to an environment and a back surface (e.g. bottom relative to FIG. 2) facing, but not contacting, the ICP (152)
Regarding claim 2:Bahmanyar teaches all the limitations of claim 1, as mentioned above.Bahmanyar also teaches:
wherein a resonance frequency of the pressure-sensitive acoustic resonator is determined, in part, by a distance between the back surface of the diaphragm and the surface of the substrate (inherent - also see [0012], [0036], etc.)
     The examiner notes that the instant claim recites that the resonance frequency of “the pressure-sensitive acoustic resonator” (i.e. the entire device, as claim 1 is directed to “a pressure-sensitive acoustic resonator”) is determined by the distance. The instant claim does not require that the resonance frequency of the claimed ICP is determined by the distance. Changing the distance between the diaphragm and the substrate of Bahmanyar (e.g. making the spacers larger or smaller) would inherently, at least slightly, alter the resonance frequency of the entire device of FIG. 2 of Bahmanyar as well as the resonance frequency of 151 itself of Bahmanyar. Even if the distance is only changed due to pressure (e.g. FIG. 6), this results in a change in the resonance frequency of at least 151. Each of these are alternatively relied upon for the instant rejection (i.e. the inherent distance dependence of the resonance frequency of the entire device; and the disclosed distance dependence of the resonance frequency of 151 itself).
Regarding claim 3:Bahmanyar teaches all the limitations of claim 2, as mentioned above.Bahmanyar also teaches:
wherein a change in an air pressure on the front surface of the diaphragm causes the back surface of the diaphragm to move relative to the surface of the substrate (e.g. FIG. 6), resulting in a corresponding change in the resonance frequency of the pressure-sensitive acoustic resonator (inherent - also see [0012], [0036], etc.)
     The examiner notes that the instant claim recites that the resonance frequency of “the pressure-sensitive acoustic resonator” (i.e. the entire device, as claim 1 is directed to “a pressure-sensitive acoustic resonator”) is altered due to diaphragm displacement. The instant claim does not require that the resonance frequency of the claimed ICP is altered due to diaphragm displacement. Displacement of the diaphragm of Bahmanyar would inherently, at least slightly, alter the resonance frequency of the entire device of FIG. 2 of Bahmanyar as well as the resonance frequency of 151 itself of Bahmanyar. Each of these are alternatively relied upon for the instant rejection (i.e. the inherent change in resonance frequency of the entire device; and the resonance frequency change of 151 itself).
Regarding claim 4:Bahmanyar teaches all the limitations of claim 1, as mentioned above.Bahmanyar also teaches:
wherein, in an equilibrium state where air pressures on the front and back surfaces of the diaphragm are equal: the front surface of the diaphragm, the back surface of the diaphragm and the surface of the substrate are substantially parallel, and the back surface of the diaphragm is separated from the surface of the substrate by an equilibrium distance (e.g. FIG. 2 - the distance between 120 and 140)
Regarding claim 5:Bahmanyar teaches all the limitations of claim 4, as mentioned above.Bahmanyar also teaches (FIG. 2):
a spacer (141 - [0065]) that connects the substrate (140) to the plate (120) outside of at least a portion of a perimeter of the diaphragm, wherein a thickness of the spacer determines the equilibrium distance between the back surface of the diaphragm and the surface of the substrate (the distance between 120 and 140 is determined based on the height of spacer 141)
Regarding claim 8:Bahmanyar teaches all the limitations of claim 5, as mentioned above.Bahmanyar also teaches:
wherein the perimeter portion of the diaphragm has a rectangular shape (FIG. 1; FIG. 5; [0021]), and the spacer connects the substrate to the plate along two opposing sides of the diaphragm (e.g. FIG. 1 in view of FIGS. 2-4; [0071])
Regarding claim 18:Bahmanyar teaches (e.g. FIG. 2; however, other figures may be relied upon such as FIG. 8 or FIG. 9) a remote pressure sensing system, comprising:
a passive pressure sensor including a pressure-sensitive acoustic resonator (e.g. FIG. 2) coupled to a first antenna (e.g. [0013], [0036], [0101], [0120]); and 
a reader comprising: a transmitter to transmit, via a second antenna, an interrogation signal to the passive pressure sensor (e.g. [0013], [0121], [0130]), a receiver to receive a response signal (e.g. that which receives the signals from the sensor; [0117], [0121]) from the passive pressure sensor, and a controller to determine an air pressure at the passive sensor based on the response signal (e.g. [0121]), 
wherein the pressure-sensitive acoustic resonator comprises: a conductor pattern (e.g. 152) formed on a planar surface of a non-piezoelectric substrate (140, as modified by [0064] such that 140 is diamond with a piezoelectric film), the conductor pattern including an interdigital conductor pattern (e.g. FIG. 7) (ICP); and a diaphragm (120 or 120+130), the diaphragm being a portion of a plate of single-crystal ([0112]) piezoelectric ([0066]) material, the diaphragm having a front surface (e.g. top relative to FIG. 2) exposed to an environment and a back surface (e.g. bottom relative to FIG. 2) facing, but not contacting, the ICP (152)
Regarding claim 19:Bahmanyar teaches all the limitations of claim 18, as mentioned above.Bahmanyar also teaches:
wherein the passive pressure sensor is configured to generate the response signal by reflecting at least a portion of the interrogation signal (e.g. [0092]-[0095], [0099])
Regarding claim 20:Bahmanyar teaches all the limitations of claim 18, as mentioned above.Bahmanyar also teaches:
wherein a change in an air pressure on the front surface of the diaphragm causes the back surface of the diaphragm to move relative to the surface of the substrate (e.g. FIG. 6), resulting in a corresponding change in a resonance frequency of the pressure-sensitive acoustic resonator (inherent - also see [0012], [0036], etc.)
     The examiner notes that the instant claim recites that the resonance frequency of “the pressure-sensitive acoustic resonator” (i.e. the entire device, as claim 18 is directed to “a pressure-sensitive acoustic resonator”) is altered due to diaphragm displacement. The instant claim does not require that the resonance frequency of the claimed ICP is altered due to diaphragm displacement. Displacement of the diaphragm of Bahmanyar would inherently, at least slightly, alter the resonance frequency of the entire device of FIG. 2 of Bahmanyar as well as the resonance frequency of 151 itself of Bahmanyar. Each of these are alternatively relied upon for the instant rejection (i.e. the inherent change in resonance frequency of the entire device; and the resonance frequency change of 151 itself).
Regarding claim 21:Bahmanyar teaches all the limitations of claim 20, as mentioned above.Bahmanyar also teaches:
wherein the interrogation signal has a frequency proximate an equilibrium resonance frequency of the pressure-sensitive acoustic resonator ([0012], [0094], [0105], [0108]), and the controller determines an air pressure at the passive sensor (e.g. [0121]) based on an amplitude of the response signal (inherent - the device of Bahmanyar determines pressure based on a shift of the resonance frequency and resonance frequencies are determined based on the frequency at which the highest amplitudes are given)
Regarding claim 22:Bahmanyar teaches all the limitations of claim 20, as mentioned above.Bahmanyar also teaches:
wherein the interrogation signal is one of a frequency-swept signal and a broadband signal ([0094]), and the controller determines an air pressure at the passive sensor based on a frequency spectrum of the response signal ([0094], [0121])
Regarding claim 23:Bahmanyar teaches (e.g. FIG. 2; however, other figures may be relied upon such as FIG. 8 or FIG. 9) a method for remotely measuring pressure, comprising:
transmitting an interrogation signal (e.g. [0013], [0121], [0130]) to a passive pressure sensor including a pressure- sensitive acoustic resonator (e.g. FIG. 2); 
receiving a response signal (e.g. [0117], [0121]) from the passive pressure sensor; and 
determining an air pressure at the passive sensor based on the response signal (e.g. [0121]), 
wherein the pressure-sensitive acoustic resonator comprises: a conductor pattern (e.g. 152) formed on a planar surface of a non-piezoelectric substrate (140, as modified by [0064] such that 140 is diamond with a piezoelectric film), the conductor pattern including an interdigital conductor pattern (e.g. FIG. 7) (ICP); and a diaphragm (120 or 120+130), the diaphragm being a portion of a plate of single-crystal ([0112]) piezoelectric ([0066]) material, the diaphragm having a front surface (e.g. top relative to FIG. 2) exposed to an environment and a back surface (e.g. bottom relative to FIG. 2) facing, but not contacting, the ICP (152)
Regarding claim 24:Bahmanyar teaches all the limitations of claim 23, as mentioned above.Bahmanyar also teaches:
wherein a change in an air pressure on the front surface of the diaphragm causes the back surface of the diaphragm to move relative to the surface of the substrate (e.g. FIG. 6), resulting in a corresponding change in a resonance frequency of the pressure-sensitive acoustic resonator (inherent - also see [0012], [0036], etc.), and the method further comprises the pressure-sensitive acoustic resonator generating the response signal by reflecting (e.g. [0092]-[0095], [0099]) at least a portion of the interrogation signal
     The examiner notes that the instant claim recites that the resonance frequency of “the pressure-sensitive acoustic resonator” is altered due to diaphragm displacement. The instant claim does not require that the resonance frequency of the claimed ICP is altered due to diaphragm displacement. Displacement of the diaphragm of Bahmanyar would inherently, at least slightly, alter the resonance frequency of the entire device of FIG. 2 of Bahmanyar as well as the resonance frequency of 151 itself of Bahmanyar. Each of these are alternatively relied upon for the instant rejection (i.e. the inherent change in resonance frequency of the entire device; and the resonance frequency change of 151 itself).
Regarding claim 25:Bahmanyar teaches all the limitations of claim 24, as mentioned above.Bahmanyar also teaches:
wherein transmitting the interrogation signal comprises transmitting a signal having a frequency proximate an equilibrium resonance frequency of the pressure-sensitive acoustic resonator ([0012], [0094], [0105], [0108]), and determining an air pressure (e.g. [0121]) at the passive sensor comprises determining the air pressure based on an amplitude of the response signal (inherent - the device of Bahmanyar determines pressure based on a shift of the resonance frequency and resonance frequencies are determined based on the frequency at which the highest amplitudes are given)
Regarding claim 26:Bahmanyar teaches all the limitations of claim 24, as mentioned above.Bahmanyar also teaches:
wherein transmitting the interrogation signal comprises transmitting one of a frequency-swept signal and a broadband signal ([0094]), and determining an air pressure at the passive sensor comprises determining the air pressure based on a frequency spectrum of the response signal ([0094], [0121])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bahmanyar et al. (US 20210100513 A1, prior art of record via IDS and parent) in view of Cherednick et al. (US 20050156484 A1, prior art of record via IDS and parent).Regarding claim 6:Bahmanyar teaches all the limitations of claim 5, as mentioned above.Bahmanyar also teaches (FIG. 2):
wherein the spacer (141) connects the substrate (140) to the plate (120) outside of the perimeter of the diaphragm (e.g. [0065], [0134])Bahmanyar fails to teach:
the spacer connects the substrate to the plate outside of all of the perimeter of the diaphragmCherednick teaches (FIG. 2):
the “spacer” (equivalent to the material between 205 and 203) connects the substrate (203) to the plate (205) outside of all of the perimeter of the diaphragm (e.g. [0016] shows that this must be the case for the device to operate)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fix the plate/diaphragm to the substrate around all of the perimeter of the diaphragm, as taught by Cherednick, in the device of Bahmanyar as it is an art-recognized equivalent structure for supporting a diaphragm. Additionally/alternatively, one would be motivated to use the structure of Cherednick to reduce device size, reduce device cost, and/or for ease of manufacture (i.e. 130 of Bahmanyar would not be needed if the space between 120 and 140 was sealed by the completely surrounding spacer 141). Bahmanyar teaches the internal volume includes space to the sides of 140 and the internal volume is sealed by 130. It is noted that Bahmanyar also teaches an alternative embodiment in which no space/fluid surrounds the sides of the base (e.g. [0072]). 
 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bahmanyar et al. (US 20210100513 A1, prior art of record via IDS and parent) in view of Rogers et al. (US 20180372563 A1).Regarding claim 9:Bahmanyar teaches all the limitations of claim 1, as mentioned above.Bahmanyar also teaches:
wherein the conductor pattern further includes an antenna connected to the ICP (e.g. [0036], [0101], [0120])Bahmanyar fails to explicitly teach:
the antenna is planarRogers teaches:
the antenna is planar (FIG. 1 - 13; [0009], [0040], [0061])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antenna of Rogers in the device of Bahmanyar to reduce device size and/or due to Bahmanyar’s silence as to the specifics of the antenna.
Regarding claim 10:Bahmanyar and Rogers teach all the limitations of claim 9, as mentioned above.As combined in the claim 9 rejection above, Rogers teaches:
wherein the planar antenna is one of a dipole antenna, a tapered slot antenna, a loop antenna, and a patch antenna (FIG. 1 - 13; [0009], [0040], [0061])

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bahmanyar et al. (US 20210100513 A1, prior art of record via IDS and parent) in view of Nakagawa et al. (US 20200328823 A1).Regarding claim 11:Bahmanyar teaches all the limitations of claim 1, as mentioned above.Bahmanyar also teaches:
the ICP is configured parallel to a crystalline axis ([0091])Bahmanyar fails to teach:
wherein the plate is YX cut lithium niobate, with the crystalline Y axis normal to the front and back surfaces of the diaphragm, and the ICP is configured parallel to Z-axis to excite SH0 shear waves in the diaphragm such that the acoustic energy flow is along the X axis and the main shear displacements are oriented parallel to z-axisNakagawa teaches:
lithium niobate ([0054])
configured to excite SH0 shear waves which propagate in the X direction (e.g. [0050], [0053]-[0054])
the cut, orientation, and Euler angles are tailored to the desired characteristics and may be determined by simulation/computation/analysis ([0050], [0053]-[0054], [0071]-[0072], [0133])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lithium niobate crystal cut of Nakagawa in the device of Bahmanyar as it is an art-recognized suitable material for the purposes of an ICP based acoustic resonator.
     Regarding the limitations of the cut, orientation, and/or Euler angles of the lithium niobate: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 II. In this case, Nakagawa teaches that the cut, orientation, and Euler angles are tailored to the desired characteristics and may be determined by simulation/computation/analysis.
Regarding claim 13:Bahmanyar teaches all the limitations of claim 1, as mentioned above.Bahmanyar also teaches:
the ICP is configured parallel to a crystalline axis ([0091])Bahmanyar fails to teach:
wherein the plate is lithium niobate of ZY-cut with the crystalline Z axis normal to the front and back surfaces of the diaphragm, and the ICP is configured parallel to X-axis to excite shear waves in the diaphragm such that the acoustic energy flow is along the Z axisNakagawa teaches:
lithium niobate ([0054])
configured to excite shear waves (e.g. [0050], [0053]-[0054])
the cut, orientation, and Euler angles are tailored to the desired characteristics and may be determined by simulation/computation/analysis ([0050], [0053]-[0054], [0071]-[0072], [0133])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lithium niobate crystal cut of Nakagawa in the device of Bahmanyar as it is an art-recognized suitable material for the purposes of an ICP based acoustic resonator.
     Regarding the limitations of the cut, orientation, and/or Euler angles of the lithium niobate: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 II. In this case, Nakagawa teaches that the cut, orientation, and Euler angles are tailored to the desired characteristics and may be determined by simulation/computation/analysis.
Regarding claim 14:Bahmanyar teaches all the limitations of claim 1, as mentioned above.Bahmanyar fails to teach:
wherein the plate is lithium niobate with Euler angles [0°, -15° to 0°, 90°], and the ICP is configured to excite shear waves in the diaphragm such that the acoustic shear waves propagate up and down along the axis perpendicular to the diaphragm surfacesNakagawa teaches:
lithium niobate ([0054])
configured to excite shear waves (e.g. [0050], [0053]-[0054])
the cut, orientation, and Euler angles are tailored to the desired characteristics and may be determined by simulation/computation/analysis ([0050], [0053]-[0054], [0071]-[0072], [0133])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lithium niobate crystal cut of Nakagawa in the device of Bahmanyar as it is an art-recognized suitable material for the purposes of an ICP based acoustic resonator.
     Regarding the limitations of the cut, orientation, and/or Euler angles of the lithium niobate: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 II. In this case, Nakagawa teaches that the cut, orientation, and Euler angles are tailored to the desired characteristics and may be determined by simulation/computation/analysis.
Regarding claim 15:Bahmanyar teaches all the limitations of claim 1, as mentioned above.Bahmanyar fails to teach:
wherein the plate is lithium niobate with Euler angles [0°. 100° to 150°, 0°], and the ICP is configured to excite shear waves in the diaphragm such that the acoustic shear waves propagate up and down along the axis perpendicular to the diaphragm surfacesNakagawa teaches:
lithium niobate ([0054])
configured to excite shear waves (e.g. [0050], [0053]-[0054])
the cut, orientation, and Euler angles are tailored to the desired characteristics and may be determined by simulation/computation/analysis ([0050], [0053]-[0054], [0071]-[0072], [0133])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lithium niobate crystal cut of Nakagawa in the device of Bahmanyar as it is an art-recognized suitable material for the purposes of an ICP based acoustic resonator.
     Regarding the limitations of the cut, orientation, and/or Euler angles of the lithium niobate: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 II. In this case, Nakagawa teaches that the cut, orientation, and Euler angles are tailored to the desired characteristics and may be determined by simulation/computation/analysis.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bahmanyar et al. (US 20210100513 A1, prior art of record via IDS and parent) in view of Kishimoto et al. (US 20180152171 A1) and Nakagawa et al. (US 20200328823 A1).Regarding claim 12:Bahmanyar teaches all the limitations of claim 1, as mentioned above.Bahmanyar fails to teach:
wherein the plate is lithium niobate with Euler angles [0°, 60° to 180°, 0°], and the ICP is configured to excite quasi-shear waves in the diaphragm such that the acoustic energy flow is along the X axisKishimoto teaches:
wherein the plate is lithium niobate (e.g. [0057], [0067]) with Euler angles [0°, 60° to 180°, 0°] ([0057], [0067])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lithium niobate, as taught by Kishimoto, in the device of Bahmanyar as it is an art-recognized suitable material for the piezoelectric layer of Bahmanyar.Nakagawa teaches:
the ICP is configured to excite quasi-shear waves such that the acoustic energy flow is along the X axis ([0050], [0053]-[0054], [0071]-[0072], [0133])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to excite quasi-shear waves such that the acoustic energy flow is along the X axis, as taught by Nakagawa, in the device of Bahmanyar as it is an art-recognized suitable wave for the purposes of an acoustic resonator. The examiner notes that Bahmanyar explicitly teaches that differing wave propagation directions may be used ([0113]).

Examiner’s Comment
The examiner notes that claims 7 and 16-17 are only rejected under double patenting. If a terminal disclaimer were filed, claims 7 and 16-17 would be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Combi et al. (US 20070113658 A1 - closest art regarding claims 16-17; however, one would not be motivated to add the additional front side electrode to the device of Bahmanyar); Nishiyama et al. (US 20090009028 A1); and Kando (US 20080211344 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855